

115 SRES 640 ATS: Recognizing September 25, 2018, as “National Voter Registration Day”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS2d SessionS. RES. 640IN THE SENATE OF THE UNITED STATESSeptember 18, 2018Ms. Klobuchar (for herself and Mr. Blunt) submitted the following resolution; which was considered and agreed toRESOLUTIONRecognizing September 25, 2018, as National Voter Registration Day.
	
 That the Senate— (1)recognizes September 25, 2018, as National Voter Registration Day; and
 (2)encourages each voting-eligible citizen of the United States— (A)to register to vote;
 (B)to verify with the appropriate State or local election official that the name, address, and other personal information on record is current; and
 (C)to go to the polls on election day and vote if the voting-eligible citizen would like to do so.